Citation Nr: 0534096	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-14 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right peroneal nerve injury with foot drop, currently 
evaluated 40 percent.  

2.  Entitlement to an increased rating for instability of the 
right knee, currently evaluated 10 percent.  

3.  Entitlement to an increased rating for postoperative 
residuals of a right anterior cruciate ligament 
reconstruction with degenerative joint disease, currently 
evaluated 10 percent.  

4.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated 10 percent.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from July 1995 to September 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The file was subsequently transferred to the 
Providence, Rhode Island, RO.  

The Board notes that the January 2003 rating decision also 
denied a total disability rating based on individual 
unemployability.  Although the veteran initially appealed 
that decision, he indicated in his Substantive Appeal that he 
was "not asking to be unemployable."  The RO noted that 
statement in a supplemental statement of the case mailed in 
October 2003 and apparently construed the comment as a 
withdrawal of his appeal of that issue.  Therefore, because 
no question of fact or law remains concerning that issue, the 
Board declines jurisdiction over it.  38 C.F.R. § 20.101 
(2005).  


FINDINGS OF FACT

1.  The medical evidence shows that residuals of a right 
peroneal nerve injury with foot drop are manifested by slight 
foot drop and some decreased sensation of the right lower leg 
and foot.  There is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  

2.  The medical evidence shows that the veteran's right knee 
has no more than slight instability.  

3.  The medical evidence shows that postoperative residuals 
of a right anterior cruciate ligament reconstruction with 
degenerative joint disease are manifest by x-ray evidence of 
degenerative arthritis, minimal limitation of motion, and no 
more than slight functional impairment.  

4.  The medical evidence shows that the veteran's left knee 
disability is manifest by x-ray evidence of degenerative 
arthritis, minimal limitation of motion, and no more than 
slight functional impairment.  


CONCLUSIONS OF LAW

1.  Residuals of a right peroneal nerve injury with foot drop 
are 40 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, and 4.124a, Code 
8521 (2005).  

2.  Instability of the right knee is 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, and 4.71a, Code 5257 
(2005).  

3.  Postoperative residuals of a right anterior cruciate 
ligament reconstruction with degenerative joint disease are 
10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, and 
4.71a, Code 5003 (2005).  

4.  Degenerative joint disease of the left knee is 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, and 4.71a, 
Code 5003 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the May 2003 statement of the case, the October 
2004 supplemental statement of the case, and the February 
2002 and June 2005 RO letters to the veteran notifying him of 
the VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005).  Finally, the Board notes that 
records of VA treatment through June 2004 have been obtained, 
and that the veteran has been afforded three recent VA 
compensation examinations.  The veteran has not identified 
any additional evidence not already associated with the 
claims folder that is obtainable.  See Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  Therefore, the Board finds 
that the duty to assist has also been met.  

Also, the Board has considered the Court's holding in 
Pelegrini II, in which the Court held that 38 U.S.C.A. § 
5103(a) requires VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  In the present case, the RO initially considered 
the claims on appeal subsequent to the passage of the VCAA 
and the modifications to 38 U.S.C.A. § 5103(a) therein and to 
the first letter concerning the VCAA that the RO mailed the 
veteran.  Finally, the veteran's claim was reconsidered, most 
recently in October 2004.  Therefore, the Board finds no 
evidence of prejudicial error in proceeding to a decision on 
the merits in the present case.  See Mayfield, supra.  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Residuals of a right peroneal nerve injury 

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree. The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
Complete paralysis of the common peroneal nerve, with foot 
drop and slight droop of first phalanges of all toes; 
inability to dorsiflex the foot; extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost; 
adduction weakened; and anesthesia covering entire dorsum of 
foot and toes; warrants a 40 percent evaluation.  A 30 
percent rating is appropriate for severe incomplete 
paralysis.  For moderate incomplete paralysis, a 20 percent 
evaluation is assigned.  A 10 percent rating is warranted for 
mild incomplete paralysis.  Code 8521.  

The veteran's right peroneal nerve disability is currently 
evaluated 40 percent, the maximum available rating available 
under VA's Rating Schedule for complete paralysis of the 
common peroneal nerve.  Therefore, a higher rating may be 
assigned only pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  The 
criteria to be used in making such a determination include 
whether the veteran has recently been hospitalized for 
treatment of the disability, whether the disability produces 
marked interference with employment, or if there is evidence 
of any unusual or exceptional circumstances that would take 
the veteran's case outside the norm.  

VA treatment records dated from May 2001 through June 2004 
reflect occasional complaints of knee pain and one instance 
of the veteran's right knee giving way.  But they do not 
include any reference to complaints referable to right lower 
leg weakness or other neurological manifestations of the 
right lower leg.  The veteran has written the RO and reported 
to VA examiners generally that his job in sales or other 
sedentary work doesn't pay as much as his preferred career as 
an electrician, which he can't do because of his knees.  
Neither the veteran nor any examiner has related any 
employment difficulties to right lower leg weakness and 
dysesthesias (which the medical evidence shows are not more 
than moderate) or other right leg neurological problems.  The 
record does not indicate that the veteran has been 
hospitalized for treatment of his leg disabilities since his 
separation from service.  

There simply is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Therefore, an increased rating for residuals of a right 
peroneal nerve injury must be denied.  

Instability of the right knee

The Board notes that the RO has assigned separate compensable 
ratings for different manifestations of the veteran's right 
knee disability, pursuant to Esteban v. Brown, 6 Vet. App. 
259 (1994).  

Recurrent subluxation or lateral instability of the knee 
warrants a 20 percent rating if the impairment is moderate 
and a 10 percent evaluation if the impairment is slight.  
Code 5257.  

The veteran has been afforded three VA compensation 
examinations since 2001, the most recent being in June 2004.  
He reported to the examiners that his right knee would 
occasionally swell and give way and the examiners have 
recorded only slight, if any, ligamentous instability of the 
knee.  X-rays of the knee have shown findings consistent with 
the previous repair of the veteran's anterior cruciate 
ligament.  

VA clinic records dated in 2002 indicate the veteran's desire 
for a brace for his right knee, which, he reported, 
occasionally gave way.  Those records do not reflect any 
other complaints or pertinent clinical findings concerning 
right knee instability.  

The Board finds that the medical evidence clearly shows that 
any impairment manifested by instability due to the veteran's 
service-connected right knee disability has been no more than 
slight for the past several years.  There simply is no 
evidence of any manifestations indicative of moderate 
impairment.  

The Board also believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has been hospitalized for treatment of 
instability due to his right knee disability since his 
separation from service.  Neither does the record reflect 
marked interference with employment due to the disability.  
He has submitted no evidence of excessive time off from work 
due to the disability or of concessions made by his employer 
because of right knee instability.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  

Accordingly, the Board concludes that an increased rating for 
that aspect of the service-connected right knee disability, 
currently evaluated 10 percent, must be denied.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Postoperative residuals of a right anterior cruciate ligament 
reconstruction with degenerative joint disease

A 20 percent evaluation may be assigned for limitation of 
flexion of the leg to 30 degrees.  Limitation to 45 degrees 
warrants a 10 percent rating.  A noncompensable evaluation is 
to be assigned for limitation of flexion to 60 degrees or 
more.  Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 
0 percent evaluation.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 
30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees.  Code 5261.    

When, however, there is x-ray evidence of degenerative 
arthritis and the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Code 5003.  

The VA clinic records since 2001 note occasional complaints 
of right knee pain.  But the reports of those outpatient 
visits do not contain notations of significant abnormal 
clinical findings related to degenerative joint disease of 
the right knee.  

On VA compensation examination in January 2001, the examiner 
reported that the veteran could extend his right leg to 180 
degrees.  Flexion of the right knee was possible to 138 
degrees.  Muscle strength in both flexion and extension was 
found to be normal, although there was slight giving way with 
the right knee.  Extension of the right knee with a 5-pound 
weight was weaker than the left knee and the veteran could 
not fully extend his leg with the 5-pound weight.  Some 
residual swelling in the knee was noted.  The examiner also 
recorded the veteran's report that he was limited by pain in 
his knees after walking approximately a quarter of a mile.  

The same VA physician examined the veteran in March 2002.  He 
noted similar complaints by the veteran and similar clinical 
and x-ray findings as he had in January 2001.  The physician 
specifically noted, however, that the veteran could extend 
his right leg only to 120 degrees (fully 180 degrees for the 
left leg) with a 3-pound weight attached to his ankle, 
clearly indicating some weakness of the right knee.  

Another VA compensation examiner in June 2004 reported that 
the veteran could flex his right knee to 130 degrees; the 
examiner did not report data for range of extension of the 
knee, however.  Nevertheless, that examiner did state that, 
with a 2-pound weight on his ankle, the veteran was able to 
flex and extend the knee ten times, although he did report 
discomfort in the knee upon completion of that test.  The 
examiner also reported that muscle strength was 5/5 in both 
legs, including the quadriceps muscles.  X-rays on all three 
examinations noted degenerative changes in the right knee.  

No recent examiner has noted any limitation of extension in 
the right knee, including due to pain, on static testing.  
Examiners have reported limitation of flexion between 138 
degrees and 120 degrees-slight, but still noncompensable, 
limitation of motion.  Code 5261.  

Therefore, a 10 percent rating is warranted under the 
provisions of Code 5003.  Such a 10 percent rating is 
currently in effect for the right knee disability.   

However, some apparent right knee weakness on use (manifested 
by limitation of extension under a weight load) and pain 
after use has been noted on VA examinations in recent years.  
Further, the veteran has reported that his ability to walk 
more than about three blocks is limited by pain.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  DeLuca v. Brown, 8 Vet. App. 
202 (1995); see 38 C.F.R. §§ 4.40, 4.45.  The Court also held 
that 38 C.F.R. § 4.14 (2005) does not forbid consideration of 
a higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  

The Board believes that the functional impairment noted on 
use by the various examiners, pursuant to DeLuca, is 
equivalent to limitation of motion as would warrant a 
10 percent rating and no more.  However, inasmuch as Code 
5003 by its own terms provides for assignment of a 10 percent 
rating for a disability without compensable limitation of 
motion, a rating under that code is not simultaneously 
permissible.  

Therefore, because a 10 percent rating is currently in effect 
under Code 5003, the Board concludes that an increased rating 
for degenerative joint disease of the right knee is not 
warranted.  

Moreover, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has been hospitalized for treatment 
of his right knee disability since his separation from 
service.  Neither does the record reflect marked interference 
with employment.  He has submitted no evidence of excessive 
time off from work due to the disability or of concessions 
made by his employer because of his right knee arthritis.  
There simply is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Degenerative joint disease of the left knee

The VA treatment records refer to the veteran's general 
complaint of knee pain.  The three VA examination reports 
indicate that there was no limitation of motion of the left 
knee, including due to pain, no instability, and no weakness 
or other functional impairment, other than pain on walking 
distances.  X-rays of the left knee, however, have reportedly 
shown degenerative changes.  

As with the veteran's right knee, the Board finds that the 
noted slight functional impairment of the left knee is 
equivalent to limitation of motion warranting a 10 percent 
rating and no more.  Also, as with the right knee, a 10 
percent rating is currently in effect under the provisions of 
Code 5003.  

Accordingly, the Board concludes that an increased rating for 
degenerative joint disease of the left knee is not warranted.  

As with the veteran's right knee, the Board believes that the 
regular schedular standards applied in the current case 
adequately describe and provide for the veteran's disability 
level.  There is no evidence that the veteran has been 
hospitalized for treatment of his left knee disability since 
his separation from service.  Neither does the record reflect 
marked interference with employment.  He has submitted no 
evidence of excessive time off from work due to the 
disability or of concessions made by his employer because of 
his left knee disability.  There simply is no evidence of any 
unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant referral to 
VA's Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  


ORDER

An increased rating for residuals of a right peroneal nerve 
injury with foot drop, currently evaluated 40 percent, is 
denied.  

An increased rating for instability of the right knee, 
currently evaluated 10 percent, is denied.  

An increased rating for postoperative residuals of a right 
anterior cruciate ligament reconstruction with degenerative 
joint disease, currently evaluated 10 percent, is denied.  

An increased rating for degenerative joint disease of the 
left knee, currently evaluated 10 percent, is denied.  


____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


